EXHIBIT 32 In connection with the quarterly report of EFL Overseas, Inc., (the “Company”) on Form10-Q for the fiscal quarter ended May 31, 2011 as filed with the Securities Exchange Commission on the date hereof (the “Report”), We, Keith Macdonald, the Principal Executive Officer and Herbert Schmidt, the Principal Financial and Accounting Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date:July 14, 2011 EFL OVERSEAS, INC /s/ Keith Macdonald Keith Macdonald, Principal Executive Officer Date:July 14, 2011 /s/ Herbert Schmidt Herbert Schmidt, Principal Financial and Accounting Officer
